AFL-CIO Housing Investment Trust Investing Pension Capital to Create 10,000 Union ConstructionJobs W I N T E R 2 0 1 0 - 2 0 1 1 Union Construction Jobs: “Prior to this job, I was out for about five months…It’s been great for me. My kids had a good Christmas.” —Gary Zuto, Steamfitter, Local 638, working on The Dempsey, New York City America’s working men and women have taken a devastating blow from the Great Recession and its aftermath. Recognizing these harsh realities, AFL-CIO President Rich Trumka and Building Trades President Mark Ayers, along with other labor leaders, called on the AFL-CIO Housing Investment Trust to do all that it could do to create union construction jobs. The HIT’s response was the Construction Jobs Initiative—a pledge to create 10,000 union construction jobs in two years. Since setting the 10,000 Jobs goal in 2009, the HIT has invested $695 million of its funds in 29 projects in 16 cities, launching $1.5 billion of housing and real estate development. This total investment under the Construction Jobs Initiative has created nearly 9,000 union construction jobs and provided homes for more than 9,200 families and individuals. The HIT will have created 10,000 construction jobs by the spring of 2011. With support from its investors, the HIT could increase its Construction Jobs Initiative goal from 10,000 to 15,000 jobs. The HIT has been the union construction worker’s partner for decades. With your assistance that partnership will remain strong into the future. “The HIT has been so helpfulby moving a project we’ve pursued for years the last step to being built all union.” —Mike Theriault, Secretary-Treasurer, San Francisco Building and Construction Trades Council We Need Them Now Union pension funds can benefit from the HIT’s competitive returns, which are its primary goal, while at the same time supporting the HIT’s commitment to creating union construction jobs. Unemployment in the construction industry is running approximately twice as high as unemployment in the national economy. This is why it is urgent to do something about this problem now. We urge all who are stewards of union pension capital to join us in this critical effort. The HIT is dedicated to making a difference to working people and their communities through the investments it makes in housing and healthcare facilities. This prudent approach to investing reflects the ideals of the union movement that founded the HIT and helped it grow over the years. The table below shows the 29 projects financed under the Construction Jobs Initiative. Construction Jobs Initiative Projects Project Name Location Jobs Units HIT Investment Total Development Cost 1 Paul Stewart I & II Chicago, IL 2 Victory Centre at S. Chicago Chicago, IL 98 3 Squantum Gardens Quincy, MA 4 Solhem House Minneapolis, MN 84 60 5 Inver Glen Senior Housing Inver Glen Heights, MN 6 The Douglass New York, NY 70 7 Ellipse on Excelsior St. Louis Park, MN 8 Applewood Pointe Coop Bloomington, MN 9 Villas at Crystal Lake Swansea, IL 10 The Moderne Milwaukee, WI 11 The Dempsey New York, NY 80 12 Park Pacific Apartments St. Louis, MO 13 The Laurel St. Louis, MO 14 Regency Tower New Bedford, MA 15 Franklin Park Apartments Boston, MA 16 Arc Light Apartments San Francisco, CA 94 17 Elizabeth Seton Pediatric Center Yonkers, NY 18 NYCHA Bonds New York, NY 19 Parkway Lakeside Apartments O'Fallon, IL 20 CUNY Graduate Housing New York, NY 77 21 Flo Co Fusion Minneapolis, MN 84 22 Old Colony Boston, MA 23 Washington Beech Boston, MA 56 24 Potrero Launch Apartments San Francisco, CA 25 Council Tower Senior Apartments St. Louis, MO 26 Coquille Valley Hospital Coquille, OR 16 27 Riverside Plaza Minneapolis, MN 28 Lawndale Terrace & Plaza Court Chicago, IL 92 29 Randolph Tower City Apartments Chicago, IL Total through 2010 “This investment will put our members back to work at a time when unemployment is at record levels for Chicago’s construction industry.” —Tom Villanova, President, Chicago & Cook County Building & Construction Trades Council Invest in the HIT - Create Union Jobs The HIT is an open-end investment fund registered with the Securities and Exchange Commission. Units in the HIT are sold without any sales charge (load) or commissions. HIT units are purchased on the last business day of each month in order to be invested in the HIT that month. The purchase price will be equal to the units’ net asset value as of the close of business of the major bond markets in New York on the last business day of each month. We request that the HIT be notified on or before the day funds are to be transferred so that we can coordinate their receipt with your bank. Funds received prior to the last day of the month are invested in short-term securities until the last day of the month, at which time all earnings will be included in the investment in the HIT or, if the participant chooses, returned. We encourage you to contact one of the marketing/investor relations staff below should you have any questions about investing in the HIT or increasing your HIT investment. Lesyllee White, Esq. Paul Sommers Liz Diamond Director of Marketing Regional Marketing Director Regional Marketing Director National & Mid-Atlantic Accounts Midwest Accounts Western Accounts (202) 467-2546 (937) 604-9681 (415) 433-3044 lwhite@aflcio-hit.com psommers@aflcio-hit.com ldiamond@aflcio-hit.com Paul Barrett Debbie Cohen Julissa Servello Regional Marketing Director Chief Development Officer Marketing Coordinator New England Accounts (202) 467-2591 (202) 467-2544 (508) 397-9750 dcohen@aflcio-hit.com jservello@aflcio-hit.com pbarrett@aflcio-hit.com Investors should consider the HIT’s investment objectives, risks, and charges and expenses carefully before investing. This and other information is contained in the HIT’s prospectus. To obtain a prospectus, call the HIT at 202-331-8055 or visit www.aflcio-hit.com. The prospectus should be read carefully before investing. AFL-CIO HOUSING INVESTMENT TRUST 2401 Pennsylvania Avenue, NW, Suite 200
